Citation Nr: 0033534	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1998, for the grant of service connection for asbestosis 
related lung disease, to include whether there was clear and 
unmistakable error in a July 1993 rating decision that denied 
service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to November 
1956.

This matter comes to the Board of Veterans' Appeals on appeal 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Manchester, New 
Hampshire, that granted the veteran's claim for service 
connection for minimal pleural plaques, consistent with 
asbestos exposure, and assigned a 10 percent rating effective 
November 18, 1998.  

In the veteran's Notice of Disagreement dated in October 
1999, he appealed both the effective date of the award of 
service connection for minimal pleural plaques, consistent 
with asbestos exposure, and the 10 percent rating that was 
assigned.  In a subsequent rating decision in March 2000, the 
RO increased the veteran's disability rating from 10 to 30 
percent, effective November 18, 1998.  Subsequently, at a RO 
hearing in May 2000, the veteran expressed his desire to 
withdraw his appeal with respect to the issue of an increased 
evaluation for asbestosis stating that he was satisfied with 
the 30 percent rating.  He also indicated his satisfaction 
with this rating in a May 2000 written statement.  Thus, this 
issue is withdrawn.  See 38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  The RO denied service connection for asbestosis in a July 
1993 rating decision; the veteran was properly notified of 
this decision in a letter dated in July 1993 and he did not 
appeal.  

2.  A request to reopen a claim for service connection for 
asbestosis was received by the RO on November 18, 1998. 

3.  The record does not show that when the 1993 rating 
decision was rendered, that the correct facts were not before 
the rating Board or that the statutory or regulatory 
provisions were incorrectly applied and but for the error, 
the results would have been manifestly different.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than November 
18, 1998, for the award of disability compensation benefits 
for minimal pleural plaques, consistent with asbestos 
exposure, is not warranted.  38 U.S.C.A. § 5110 (West); 
38 C.F.R. § 3.400 (2000).

2.  The veteran's claim of clear and unmistakable error in 
the July 1993 rating decision is not legally sufficient, and, 
therefore, it is denied.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service discharge record (DD Form 214) shows 
that he served with the United States Navy and had over two 
years of foreign and/or sea service.  His service specialty 
related civilian occupation was that of a pipe fitter 
apprentice.

In December 1992 the veteran filed a claim for service 
connection for asbestosis.

Also in December 1992 the RO received a medical report from 
Massachusetts General Hospital showing that the veteran had 
participated in a research study in March 1986 regarding the 
effects of asbestosis fibers on the body's immune system.  
The reporting physician noted that the veteran had a history 
of exposure to asbestos during the course of his work as a 
pipefitter.  She said that his chest radiograph revealed 
bilateral pleural plaques (thickening of the lining of the 
lungs) and opined that those plaques were the result of 
fibrosis or scarring of the pleura from asbestos exposure and 
represented pleural asbestosis.  

At a VA examination in April 1993, the veteran reported that 
he had been exposed to asbestos as a pipe fitter in the Navy.  
He also said that he worked in construction.  The examination 
report notes that the veteran failed to report for chest X-
rays and contains a diagnosis of history of exposure to 
asbestos.

Later in April 1993 chest X-rays were taken by VA revealing 
no active disease.

In May 1993 the veteran underwent pulmonary function test 
studies at a VA medical facility.  Results revealed that 
volumes, flows and diffusing capacity were normal.  An 
interpretation was given of normal lung function.

A VA examiner conducting a June 1993 examination noted that 
he had reviewed the March 1996 report from Massachusetts 
General Hospital along with a chest X-ray report.  The 
examiner also noted that a subsequent chest X-ray taken by VA 
revealed no active disease found and that clinically the 
veteran was healthy with no physical findings present.  He 
diagnosed the veteran as having history of exposure to 
asbestos.  He went on to state that since there was a 
disparity between the chest X-ray report from Massachusetts 
General Hospital and the VA chest X-ray report, a computed 
tomography (CT) scan should be obtained so as to clarify the 
diagnosis of pleural thickening and to rule out densities.  

A CT scan was subsequently performed by VA in June 1993 
revealing an essentially normal chest without demonstration 
of pleural abnormality.

In a July 1993 rating decision the RO denied the veteran's 
claim for service connection for asbestosis on the basis that 
the veteran did not have a chronic residual disability as a 
result of exposure to asbestos.

The record contains an October 1997 private CT scan report 
wherein the radiologist found that there were small pleural 
plaques present bilaterally that were consistent with a 
previous CT scan study performed by VA in June 1993.  He 
indicated that this was consistent with previous asbestos 
exposure.

On November 18, 1998, the veteran requested that his 
previously denied claim for service connection for asbestosis 
be reopened.  

On file is a December 1998 private medical statement from a 
private internist who said that the veteran's CT scan 
performed in October 1997 showed pleural plaques consistent 
with previous asbestos exposure and that the veteran had 
asbestosis.

Pulmonary function test results from a March 1999 VA study 
show that there was moderate air trapping and normal "DLCO" 
in the presence of air trapping consistent with bronchitis or 
asthma.  The physician said that the air trapping in the 
present study had not been present in the previous study of 
May 1993.  He also said that the expiratory flow loop 
suggested the veteran's inability to cooperate during the 
study.

In March 1999 a chest X-ray was performed by VA revealing 
pleural plaque formation without acute disease and without 
evidence of calcification of the pleural plaque on plain 
radiograph.  The radiologist said that it could be 
discernable on a CT scan examination.

A March 1999 VA examination report reflects a diagnosis of 
exposure to asbestos with slightly abnormal magnetic 
resonance imaging with minimal pleural calcification, October 
1997.  The examiner said that the veteran's diagnosis was 
"as likely as not" a result of his military service.  

In May 1999 the RO received private medical records from 
Massachusetts General Hospital regarding the veteran's 
participation in a March 1986 research study for the 
evaluation of the immune system in a disease caused by 
asbestos exposure.  Records regarding this study note that 
the veteran worked as a pipefitter from 1966 to "present".  
The RO also received a May 1991 private office note visit 
entry showing that the veteran had canceled a May 1991 
appointment regarding asbestosis.  The RO further received a 
September 1997 private chest X-ray report, an October 1997 CT 
scan report of the chest, and a June 1995 chest X-ray report 
showing that the veteran's heart and mediastinum were normal 
and his lungs were clear.  He was given an impression in June 
1995 of no active disease radiographically and no interval 
change.  An August 1998 chest x-ray report was also received 
containing an impression of probable COPD, otherwise, no 
evidence of acute pulmonary disease.  A private office note 
dated in August 1998 contains an assessment of history of 
asbestosis.

In his substantive appeal dated in October 1999, the veteran 
said that he sincerely felt that an earlier effective date 
was warranted for his asbestosis back to the date of the July 
1993 RO determination.  

The veteran's history as noted on a February 2000 VA 
examination report shows that he had been exposed to asbestos 
in service from 1953 to 1956.  A repeat chest film along with 
pulmonary function studies were ordered in conjunction with 
the examination and the examiner stated that he had reviewed 
the veteran's claims file.  He diagnosed the veteran as 
having pleural asbestosis with plaques and said that 
pulmonary function tests showed moderately restrictive lung 
disease.  He opined that the veteran's current respiratory 
disorder was as likely as not due to his service-connected 
disability entity of pleural plaques.  He added that the 
pulmonary function test of March 1999 was not an adequate 
test for an evaluation of the veteran's pulmonary problem.

In a March 2000 rating decision the RO increased the 
veteran's evaluation for minimal pleural plaques from 10 to 
30 percent disabling.

In a May 2000 statement the veteran said that VA misdiagnosed 
him in 1993 by finding that he did not have pleural 
asbestosis in 1993 when in fact he did.  In support of his 
statement he made reference to a 1997 hospital report wherein 
a radiologist, after comparing a 1993 VA CT scan report to a 
recent 1997 report, stated that findings of small pleural 
plaques noted on the 1997 study had also been present on the 
1993 VA report.

At a hearing at the RO in May  2000, the veteran reiterated 
his belief that findings from a March 1986 medical research 
study showed that he had pleural plaques and that service 
connection for asbestosis should have been granted in 1993.  
He said that he understood the law regarding clear and 
unmistakable error in that only the evidence of record at 
that time of the adverse decision could be considered, but 
that it was not until 1997 that he received evidence showing 
the presence of pleural plaques back in 1993. 

II.  Legal Analysis

Prior to determining the veteran's claim for an effective 
date earlier than November 18, 1998, for the grant of service 
connection for minimal pleural plaques, consistent with 
asbestos exposure, VA must ensure that it has fulfilled its 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
regard, VA has fulfilled its duty to assist the veteran by 
obtaining facts pertinent to the claim.  Id.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (2000) (to the same effect).  Otherwise, in 
cases where the application 

is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.  However, where there has been a decision of the RO 
denying a claim of service connection which the veteran has 
been properly notified of, and the veteran has not appealed 
within one year of notice of the denial, that denial becomes 
final and any effective date set for disability compensation 
based on a later grant of the veteran will be the date of 
receipt of the "reopened" claim.  38 C.F.R. §§ 3.400(r), 
20.1103 (2000).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155.

As the facts show, the veteran originally filed a claim for 
service connection for asbestosis in December 1992.  The RO 
informed him of the denial of this claim in July 1993 and the 
veteran did not appeal.  There is no dispute as to the 
finality of the July 1993 decision by means of improper 
notice of the decision to the veteran, or that he appealed 
the decision within one year of receiving notice, or on any 
other basis.  See 38 U.S.C.A. § 7105; Saylock v. Principi, 3 
Vet. App. 394 (1992).  Rather, the veteran contends that the 
RO erred in denying his claim for service connection for 
asbestosis in 1993 based on the evidence and he should 
therefore be granted an effective date for this disability 
back to 1993.  

The veteran's contention as noted above cannot form the basis 
of a grant of his earlier effective date appeal since it has 
no impact upon the laws which govern effective dates.  Put 
another way, the law is clear in stating that the effective 
date for disability compensation based on a previously denied 
and final claim will be the date of receipt of the 
"reopened" claim.  38 C.F.R. §§ 3.400(r), 20.1103 (2000).  
Accordingly, the date of receipt of the veteran's claim to 
"reopen" his previously denied claim for service connection 
for asbestosis is November 18, 1998.  As such, this is the 
effective date for disability compensation purposes.  Id.

Another argument raised by the veteran at his May 2000 RO 
hearing is that the 

RO's final denial of his claim for service connection for 
asbestosis in 1993 was clear and unmistakable error in light 
of a March 1996 medical report noting that he had bilateral 
pleural plaques representing pleural asbestosis related to 
his exposure to asbestos.

Under 38 C.F.R. § 3.105(a), "clear and unmistakable error" 
requiring revision of a prior final rating action exists only 
where it appears "undoubtedly" that "[e]ither the correct 
facts as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).

As a threshold matter, the veteran must make his claim or 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.

"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, supra.  
It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  Id.

At the time of the 1993 decision, the RO had as the veteran 
points out a copy of a March 1986 medical report from 
Massachusetts General Hospital noting radiograph findings of 
minimal pleural plaques.  This report also notes that such 
findings were the result of asbestos exposure and thus 
representative of pleural asbestosis.  However, the RO also 
had before it two VA examination reports (dated in April 1993 
and June 1993) containing diagnoses of history of exposure to 
asbestos.  In addition to being based on physical findings of 
the veteran, these latter diagnoses 

were also based on an April 1993 chest X-ray showing no 
active disease and a pulmonary function test study report in 
May 1993 revealing normal lung function.  The examiner from 
the June 1993 VA examination, noting the disparity in the 
chest X-ray results between the March 1986 private report and 
the April 1993 VA report, 
recommended that the veteran undergo a CT scan of his chest 
in order to clarify the diagnosis of pleural thickening and 
also to rule out densities.  Such a scan was performed in 
June 1993 revealing an essentially normal chest CT and no 
pleural abnormality.  Based on the entirety of this evidence 
which was before the RO in 1993, it cannot be concluded that 
the RO committed clear and unmistakable error in denying the 
claim.  To be more precise, the RO did not make the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, supra.  To the 
contrary, the differing opinions as reflected in the medical 
evidence which was before the RO in 1993 certainly could 
compel reasonable minds to differ.  Moreover, the veteran's 
objection to how the RO weighed the evidence in the 1993 
decision does not raise a valid claim of clear and 
unmistakable error.  Fugo, supra.  This objection does not 
reflect either that the correct facts were not before the 
rating Board in 1993, or that the statutory or regulatory 
provisions were incorrectly applied.  Russell, supra.

It should be reiterated that a claim of clear and 
unmistakable error must be based on the record and law at the 
time of the disputed adjudication.  Evidence that was not a 
part of the record at the time of the prior determination may 
not form the basis for a finding that there was clear and 
unmistakable error.  Thus, the October 1997 radiological 
hospital report noting that there had been small pleural 
plaques present on a June 1993 VA CT scan report consistent 
with asbestos exposure may not form the basis for a finding 
that there was clear and unmistakable error in the earlier 
1993 decision.  See Russell, supra.  In sum, the veteran has 
not presented a viable claim of clear and unmistakable error; 
thus, no legal basis exists for assignment of an effective 
date earlier than the date of receipt of the reopened claim.



ORDER

An effective date for the grant of service connection for 
asbestosis earlier than November 18, 1998, is denied; to 
include on the basis that there was clear and unmistakable 
error in the original rating decision of July 1993.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 

